



COURT OF APPEAL FOR ONTARIO

CITATION: N.S. v. C.N., 2013 ONCA 452

DATE: 20130627

DOCKET: C56697

MacFarland, Watt and Epstein JJ.A.

BETWEEN

N.S.

Applicant (Appellant)

and

C.N.

Respondent (Respondent)

D. Smith, for the appellant

Ian R. Mang and Shelley M. Kierstead, for the respondent

Jane Long, for the Childrens Lawyer

Heard: June 25, 2013

On appeal from the decision of Justice Peter H. Howden of
    the Superior Court of Justice, dated January 25, 2013.

APPEAL BOOK ENDORSEMENT

[1]

In our view, it is clear that this order by its very terms does not
    finally resolve the issues between the parties, relating to the two children,
    which is the subject of this appeal.

[2]

It is therefor not a final order and jurisdiction lies with the
    Divisional Court.  Accordingly, the appeal is quashed. Childrens Lawyer does
    not seek costs.  Costs to the respondent C.N. fixed in the sum of $2,000.00
    inclusive of disbursements and HST.


